Citation Nr: 1002342	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-39 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1978.  Although he served during the Vietnam era, 38 C.F.R. 
§ 3.2, he did not have any service in the Republic of 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision by the RO.  In November 
2009, the Veteran testified at a hearing held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been prepared and associated with the claims 
file.

During the hearing in November 2009, the Veteran submitted 
additional evidence to the Board, indicating that he wished 
to waive RO review.  38 C.F.R. § 20.1304(c).  That evidence 
has been considered.


FINDING OF FACT

The Veteran has psoriasis; the greater weight of the evidence 
shows that it cannot be attributed to his period of active 
military service.


CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for 
psoriasis.  He essentially maintains that the condition was 
misdiagnosed in service as pityriasis rosea and that he has 
had recurring symptoms ever since.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the notice requirements of the VCAA apply generally 
to all five elements of a service connection claim; namely, 
(1) veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a pre-adjudicatory VCAA notice 
letter sent to the Veteran in February 2007, the RO informed 
the Veteran of the information and evidence required to 
substantiate his claim and of his and VA's respective duties 
for obtaining the information and evidence.  He was also 
informed of the manner in which ratings and effective dates 
are assigned for awards of disability benefits.  No 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have records of relevant post-service 
private medical care, and a VA medical opinion as to etiology 
was procured in July 2009.  Inasmuch as the examiner examined 
the Veteran, reviewed the claims file, and provided support 
for her conclusions, the Board finds the opinion adequate.  
Accordingly, and because the Veteran has not adequately 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured, no further 
development action is necessary.

II.  The Merits of the Appellant's Claim

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  Generally, in 
order to prove service connection, there must be competent, 
credible evidence of (1) a current disability, (2) in-service 
incurrence or aggravation of an injury or disease, and (3) a 
nexus, or link, between the current disability and the in-
service disease or injury.  See, e.g., Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 
341 (1999).

In the present case, there is no dispute that the Veteran 
currently has the disability for which service connection is 
claimed.  The medical evidence clearly demonstrates that he 
has been diagnosed with psoriasis.  The real question here is 
whether the evidence establishes a nexus, or link, between 
psoriasis and his period of active military service.

The evidence pertaining to nexus includes the Veteran's 
service treatment records, which show that he presented for 
treatment in March 1975 with a rash over most of his body.  
The initial clinical impression was possible measles.  Upon 
subsequent review by internal medicine, however, it was 
determined that the condition was pityriasis rosea.  A few 
days later, in April 1975, he was treated for associated 
severe itching.  Later dated service treatment records are 
completely devoid of any mention of complaints of, or 
treatment for, any skin disorders, with the sole exception of 
a March 1978 clinical record, which shows treatment for a 
rash between the toes diagnosed as tinea pedis.  At the time 
of his service separation examination in July 1978, his skin 
was found to be normal.

Post-service private medical records, dated as early as 1989, 
are devoid of any mention of skin disorders until 2000 and 
2001, when entries pertaining to rashes and psoriasis first 
appear.  In May 2007, the Veteran's private dermatologist, 
Dr. E.H., noted that the Veteran had been under her care for 
psoriasis since 2004 and that it was "possible that when 
[the Veteran] was first previously diagnosed with Pityriasis 
Rosea that it could have been the onset of his Psoriasis 
condition."

In June 2008, the Veteran submitted sworn statements from his 
wife and mother-in-law.  The statements collectively indicate 
that the Veteran developed a severe rash during service in 
1975; that he had had recurring rashes since; and that he had 
more recently been given a diagnosis of psoriasis.  The 
Veteran also submitted medical text to the effect that 
psoriasis is most often diagnosed by clinical appearance and 
distribution of lesions; that differential diagnoses include, 
among other things, pityriasis rosea; that psoriasis and 
pityriasis rosea can look similar.

In July 2009, the Veteran's claims file was referred to a VA 
examiner who had previously examined the Veteran in March 
2007.  Following review of the claims file, and the results 
of her prior examination, the examiner noted that the 
diagnosis for the Veteran's currently shown condition was 
guttate psoriasis.  The examiner opined, in effect, that the 
condition was not related to the pityriasis rosea identified 
in service.  She explained that, although the etiology of 
psoriasis was unknown, psoriasis and pityriasis rosea are 
"totally separate conditions."

In October 2009, the Veteran's private dermatologist, Dr. 
E.H., stated that it was "at least as likely as not that 
when [the Veteran] was first previously diagnosed with 
Pityriasis Rosea that it could have been the onset of his 
Psoriasis condition."  No explanation for that conclusion 
was provided.

Following review of the evidence in this case, and the 
applicable law and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the 
Veteran's claim.  Although the Veteran believes that his 
psoriasis had its onset in service, and has submitted 
statements to support his allegations of recurring symptoms, 
the record does not establish that he, his spouse, or his 
mother-in-law has the medical training necessary to offer 
competent opinions with respect to the identity or etiology 
of skin diseases.  As a result, their assertions in that 
regard cannot be accorded any probative weight.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer opinions that require 
medical knowledge).  

The medical text submitted by the Veteran is of little 
probative value in that it is generic in nature, raises only 
the possibility that psoriasis might in some cases be 
mistaken for pityriasis rosea, and does not speak to the 
likelihood that, under the facts of this specific case, the 
Veteran's psoriasis can be related to his period of active 
service.  See, e.g., Sacks v. West, 11 Vet. App. 314, 317 
(1998) (medical treatise evidence that discusses 
relationships in generic terms is generally insufficient to 
meet the requirement of medical nexus); Wallin v. West, 11 
Vet. App. 509, 514 (1998) (where treatise evidence discusses 
relationships with a "degree of certainty," such evidence 
meets the requirement of medical nexus).  

In addition, the opinions from the Veteran's private 
dermatologist contain conclusions only, without any 
explanation or supporting rationale.  As such, they are 
likewise of no real value in making a determination with 
respect to the relationship between the Veteran's current 
disability and service.  See, e.g., Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that 
contains only data and conclusions is not entitled to any 
weight).  Furthermore, the opinion is at variance with the 
contemporaneous evidence which shows an acute skin rash in 
service which resolved.  There is no medical evidence showing 
continuity and intervening records are without pertinent 
findings.  There is, in fact, no good clinical evidence of 
psoriasis until many years after service separation.

The only competent and probative medical opinion of record is 
that obtained from the VA examiner in July 2009.  That 
examiner examined the Veteran, reviewed the material in the 
claims file, and concluded, in effect, that the currently 
diagnosed psoriasis could be not attributed to service; 
providing an explanation for her conclusion.  The examiner's 
opinion is specific to the Veteran's case; appears to be 
consistent with the known facts of the case, including the 
fact that the final in-service diagnosis of pityriasis rosea 
was unequivocal; and outweighs the evidence otherwise 
submitted in support of the claim.  Inasmuch as the 
preponderance of the evidence is against the claim, the 
appeal must be denied.


ORDER

Service connection for a skin disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


